Case 3:20-cv-01206-JPG Document 10 Filed 12/04/20 Page 1 of 10 Page ID #149




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 MICHAEL GRADY,                                      )
                                                     )
                Plaintiff,                           )
                                                     )
 vs.                                                 )        Case No. 20-cv-01206-JPG
                                                     )
 EUGENE J. ARAGONA                                   )
 and JOHN J. FRANKE,                                 )
                                                     )
                Defendants.                          )

                                 MEMORANDUM & ORDER

GILBERT, District Judge:

       Plaintiff Michael Grady, a federal pretrial detainee at Alton Law Enforcement Center

(“Jail”), brings this action pursuant to Bivens v. Six Unknown Named Agents of Fed’l Bureau of

Narcotics, 403 U.S. 388 (1971). In the Complaint, Plaintiff alleges that Captain Franke (Jail

Administrator) and Dr. Aragona (Jail physician) subjected him to conditions of confinement

posing a substantial risk of serious harm to his health. (Doc. 1-1, pp. 112-121; Doc. 1-2, pp. 1-9).

He seeks money damages and an expedited preliminary injunction for unspecified relief. See

Wheeler v. Wexford Health Sources, Inc., 689 F.3d 680 (7th Cir. 2012).

       The Complaint is now before the Court for preliminary review under 28 U.S.C. § 1915A,

which requires the Court to screen prisoner complaints and filter out non-meritorious claims.

28 U.S.C. § 1915A(a). Any portion of the Complaint that is legally frivolous or malicious, fails

to state a claim for relief, or requests money damages from an immune defendant must be

dismissed. 28 U.S.C. § 1915A(b). At this juncture, the factual allegations in the Complaint are

liberally construed in favor of the pro se plaintiff. Rodriguez v. Plymouth Ambulance Serv.,

577 F.3d 816, 821 (7th Cir. 2009).



                                                 1
Case 3:20-cv-01206-JPG Document 10 Filed 12/04/20 Page 2 of 10 Page ID #150




                                             The Complaint

        Plaintiff sets forth the following allegations in the statement of his claim (Doc. 1-1,

pp. 112-120) and supporting memorandum (Doc. 1-2, pp. 1-9): Plaintiff is a 66-year-old pretrial

detainee who has been confined at Alton Law Enforcement Center since March 10, 2017. (Doc. 1-

1, p. 114; Doc. 1-2, p. 2). He has been awaiting trial on federal criminal charges since December 2,

2016.1 (Id.). He suffers from several chronic conditions, including pulmonary emphysema and

hypertension. (Id. at 3). For at least a year, he has complained of headaches, muscle aches, nausea,

fatigue, difficulty breathing, bloody stools, dizziness, allergies, and vision problems. (Doc. 1-1,

pp. 114-15). He has also complained about a lost filling and related dental infection since January

2019. (Id.). Instead of treating these conditions, Dr. Aragona has modified or eliminated

Plaintiff’s prescription treatment regimen and ignored his complaints. (Id.).

        Plaintiff’s advanced age and underlying health conditions put him at high risk of

developing a serious or life-threatening case of COVID-19. (Doc. 1-1, p. 114; Doc. 1-2, p. 4). At

least twenty-two staff members and two pretrial detainees at the Jail have been diagnosed with

COVID-19. (Id. at 5). According to Plaintiff, this includes Captain Franke. (Id.). The captain

also confirmed that Plaintiff has come into contact with other individuals who tested positive.

(Doc. 1-1, p. 104; Doc. 1-2, p. 5). Plaintiff has requested a COVID test, but his requests have

fallen on deaf ears. (Doc. 1-2, p. 5). The Jail has no testing protocol, no medical ward, no nurses,

and no breathing apparatuses. (Doc. 1-1, pp. 115-20).




1
  Along with the Complaint, Plaintiff includes documents from his criminal case, including pleadings,
correspondence, grand jury transcripts, wiretap transcripts, etc. The voluminous Complaint is comprised
primarily of these documents. It is unclear why he included any of this information. Plaintiff offers no
explanation. The Court finds that these documents offer no support for his claims. This Order focuses on
allegations Plaintiff set forth in the statement of his claim and supplemented with exhibits elsewhere in the
Complaint.

                                                     2
Case 3:20-cv-01206-JPG Document 10 Filed 12/04/20 Page 3 of 10 Page ID #151




        Plaintiff directed several grievances to Captain Franke in August and September 2020.

(Doc. 1-1, pp. 81-85). In them, Plaintiff pointed out that he was aware of an outbreak at the Jail,

administrative facility, police department, and municipal court. (Id.). He reported widespread

symptoms among detainees, including his own symptoms of headaches, nausea, shortness of

breath, chest pains, and fever dating back to at least July 22, 2020. (Id. at 105-06). Plaintiff

explained that the symptoms were largely ignored by staff, including Dr. Aragona who took the

position that the novel coronavirus is a “hoax.” (Id. at pp. 86, 88). Plaintiff requested that

additional measures be taken to protect him from COVID-19 because his advanced age, chronic

lung condition, breathing difficulties, and chest pain make him particularly vulnerable. (Id.).

However, Dr. Aragona only offered to secure Plaintiff hydroxychloroquine2 from an unidentified

source in Las Vegas, Nevada. (Id. at 93-94).

        Based on the allegations, the Court finds it convenient to designate the following counts in

the pro se Complaint:

        Count 1:         Defendants failed to provide Plaintiff with adequate medical care
                         for his hypertension, pulmonary emphysema, headaches, muscle
                         aches, nausea, fatigue, breathing difficulties, bloody stool,
                         dizziness, allergies, and vision problems, in violation of his rights
                         under the Fourteenth Amendment.

        Count 2:         Defendants subjected Plaintiff to unconstitutional conditions of
                         confinement, including the denial of medical care, at the Jail by
                         exposing him to individuals who tested positive for COVID-19,
                         ignoring his symptoms of possible COVID-19, refusing his requests
                         for COVID-19 testing, and taking no steps to minimize his risk of
                         infection, in violation of his rights under the Fourteenth
                         Amendment.

        Count 3:         Defendants have denied Plaintiff adequate dental care for a lost
                         filling and dental infection since January 2019, in violation of his
                         rights under the Fourteenth Amendment.

2
  Plaintiff characterizes this drug as “highly disfavored” by the Centers for Disease Control and Prevention,
the White House Coronavirus Task Force (i.e., Drs. Birx and Fauci), and virtually all renowned specialists
with expertise in treatment of COVID-19. (Id. at 93).

                                                     3
Case 3:20-cv-01206-JPG Document 10 Filed 12/04/20 Page 4 of 10 Page ID #152




Any other claim that is mentioned in the Complaint but not addressed herein is considered

dismissed without prejudice as inadequately pled under Twombly.3

                                        Bivens v. Section 1983

        This Court must determine whether Plaintiff has invoked the correct statute when bringing

his claims. Godoski v. United States, 304 F.3d 761, 763 (7th Cir. 2002). He brings this action

pursuant to 28 U.S.C. § 1331 (Bivens) rather than 42 U.S.C. § 1983. If a prisoner is “challenging

the conditions rather than the fact of confinement, . . . his remedy is under civil rights

law.” Graham v. Broglin, 922 F.2d 379, 381 (7th Cir. 1991); Pischke v. Litscher, 178 F.3d 497,

500 (7th Cir. 1999). In this case, Plaintiff challenges the conditions of his confinement as a federal

pretrial detainee at a local jail. Bivens provides a limited damages remedy for federal rights

violations caused by federal agents, and Section 1983 imposes federal tort liability on state and

local actors. Both defendants appear to be state or local actors, and Plaintiff points to no contract

between the federal government and local jail that transforms the defendants into federal agents.

Therefore, the case will be analyzed under Section 1983 at this stage. See Belbachir v. County of

McHenry, 726 F.3d 975, 978 (7th Cir. 2013) (allowing claim of administrator of estate of federal

pretrial detainee to proceed against county and county jail officials under Section 1983 after noting

that contract between federal government and county jail that housed federal and nonfederal

inmates did not transform officials into federal actors); Urias-Urias v. Youell, 2006 WL 1120434,


3
  Plaintiff’s Complaint is voluminous. It spans 137 pages and includes grievances, medical bills, criminal
case pleadings, wiretap transcripts, grand jury testimony, and other documentation that mentions numerous
other issues, such as an underarm rash caused by deodorant, a stomach ulcer, acid reflux, a toe infection,
requests for reimbursement of medical bills, and denial of access to a law library. However, he fails to
develop any claims related to these issues and names no defendants in connection with them. Accordingly,
Plaintiff’s claims arising from these allegations are considered dismissed without prejudice for failure to
state a claim upon which relief may be granted. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570
(2007) (an action fails to state a claim upon which relief can be granted if it does not plead “enough facts
to state a claim to relief that is plausible on its face”).

                                                     4
Case 3:20-cv-01206-JPG Document 10 Filed 12/04/20 Page 5 of 10 Page ID #153




n.1 (C.D. Ill. 2006) (analyzing claims under Section 1983, but noting that claims would be

analyzed under Bivens and not Section 1983 had contract between federal government and country

jail to house federal pretrial detainees transformed a state or local actor into a federal agent); Lewis

v. Downey, 581 F.3d 467, n.3 (7th Cir. 2009) (analyzing case under Section 1983 but questioning

whether contract between feds and jail alter the role of the actor from state to federal in cases

brought by federal pretrial detainee housed in local jail).

                                              Discussion

        The Fourteenth Amendment Due Process Clause governs Plaintiff’s claims in this case.

Currie v. Chabra, 728 F.3d 626, 628-29 (7th Cir. 2013). When analyzing a pretrial detainee’s

challenge to the conditions of his confinement or adequacy of his medical care, the Court

undertakes a two-part analysis. See Miranda v. County of Lake, 900 F.3d 335, 353 (7th Cir. 2018);

McCann v. Ogle Cty., Illinois, 909 F.3d 881, 886 (7th Cir. 2018) (internal quotations omitted)

(articulating applicable legal standard for pretrial detainee’s claim based on unconstitutional

conditions of confinement and denial of medical care). The first part of the inquiry examines

whether the “defendants acted purposefully, knowingly, or perhaps even recklessly when they

considered the consequences of their handling of [plaintiff’s] case.” McCann, 909 F.3d at 886

(citing Miranda, 900 F.3d at 353). The second part of this inquiry asks whether the defendant’s

conduct was objectively reasonable based on the totality of circumstances faced by the defendant.

Id.   The allegations suggest that both defendants acted purposefully, knowingly, or even

recklessly—and in an objectively unreasonable manner—when responding to Plaintiff’s

complaints about the denial of adequate medical care for his chronic health conditions (Count 1),

unsafe conditions of confinement caused by COVID-19 (Count 2), and dental issues (Count 3).




                                                   5
Case 3:20-cv-01206-JPG Document 10 Filed 12/04/20 Page 6 of 10 Page ID #154




Accordingly, Plaintiff shall be allowed to proceed with Counts 1, 2, and 3 against Dr. Aragona and

Captain Franke in their individual capacities.

        Because Plaintiff seeks injunctive relief, the Court will add an official capacity claim

against Captain Franke, who is also identified as the Jail Administrator.                See Gonzalez v.

Feinerman, 663 F.3d 311, 315 (7th Cir. 2011) (when injunctive relief is sought, it is generally

appropriate to name the government official who is responsible for carrying out the requested

relief, in his or her official capacity); FED. R. CIV. P. 21; FED. R. CIV. P. 17(d).4 This defendant

will be responsible for implementing any injunctive relief that is ordered in this case.

                                        Preliminary Injunction

        In order to obtain a preliminary injunction, a plaintiff must demonstrate that (1) he will

suffer irreparable harm if he does not obtain the requested relief; (2) traditional legal remedies are

inadequate; and (3) he has some likelihood of prevailing on the merits of his claim. See Mays v.

Dart, 974 F.3d 810, 818 (7th Cir. 2020) (citing Speech First, Inc. v. Killeen, 968 F.3d 628, 637

(7th Cir. 2020)). If Plaintiff makes this showing, the court must balance the harm to Plaintiff

caused by denying the preliminary injunction with the harm to Defendants caused by granting

relief. Id. Plaintiff’s request fails on the first prong because he has not indicated what relief he

seeks in the Complaint (Docs. 1 and 1-1) or Supporting Memorandum of Law (Doc. 1-2).

Therefore, the Court cannot determine whether he has satisfied the other requirements necessary

to obtain interim injunctive relief. Given that the Memorandum focuses entirely on the current

pandemic, Plaintiff may be seeking an order requiring Jail officials to take steps to mitigate his

risk of COVID-19 infection, make proper testing available, grant access to medical care for


4
 Federal Rule of Civil Procedure 21 states, in pertinent part: “On motion or on its own, the court may at
any time, on just terms, add or drop a party.” Rule 17(d) provides: “A public officer who . . . is sued in an
official capacity may be designated by official title rather than by name, but the court may order that the
officer’s name be added.”

                                                     6
Case 3:20-cv-01206-JPG Document 10 Filed 12/04/20 Page 7 of 10 Page ID #155




suspected symptoms, transfer him to another facility, or release him from custody altogether. (Id.).

Before the Court can properly consider his request, however, Plaintiff must file a Motion for

Temporary Restraining Order and/or Preliminary Injunction under Federal Rule of Civil Procedure

65(a) or (b) indicating what interim relief he seeks and the reasons he requires it. The Court can

then determine whether the relief is available under Section 1983 (or Bivens) and whether he is

entitled to it.5 To the extent he seeks a preliminary injunction in the Complaint, his request is

DENIED without prejudice.

                                               Disposition

        IT IS ORDERED that COUNTS 1, 2, and 3 survive screening against Defendants

FRANKE and ARAGONA in their individual capacities. Defendant FRANKE shall also be

named as a defendant in his official capacity, and he shall be responsible for implementing any

injunctive relief that is ordered in this case.          Pursuant to Administrative Order No. 244,

Defendants need only respond to the issues stated in this Merits Review Order.

        Because the claims arise from the alleged denial of medical care, the Clerk’s Office is

also DIRECTED to ENTER the standard qualified protective order pursuant to the Health

Insurance Portability and Accountability Act.

        With regard to COUNTS 1, 2, and 3, the Clerk of Court shall prepare for Defendants

FRANKE and ARAGONA: (1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a

Summons), and (2) Form 6 (Waiver of Service of Summons). The Clerk is DIRECTED to mail



5
  If Plaintiff wishes to pursue a request for release from confinement, he may file a Petition for Writ of
Habeas Corpus Pursuant to 28 U.S.C. § 2241 in the federal judicial district where he is currently confined
or by filing a motion for compassionate release pursuant to Title VI, Section 603(b) of the First Step Act
of 2018 in his underlying criminal case in the federal judicial district where the criminal case was brought.
If he seeks an order requiring Captain Franke and/or Dr. Aragona to take additional steps to protect him
from a serious risk of harm posed by COVID-19 or to treat him for related symptoms, he may file a Motion
for TRO or Preliminary Injunction under Rule 65(a) or (b) in this case at any time he deems it necessary.

                                                     7
Case 3:20-cv-01206-JPG Document 10 Filed 12/04/20 Page 8 of 10 Page ID #156




these forms, a copy of the Complaint (Doc. 1), and this Memorandum and Order to Defendant’s

place of employment as identified by Plaintiff. If any Defendant fails to sign and return the Waiver

of Service of Summons (Form 6) to the Clerk within 30 days from the date the forms were sent,

the Clerk shall take appropriate steps to effect formal service on that Defendant, and the Court will

require the Defendant to pay the full costs of formal service, to the extent authorized by the Federal

Rules of Civil Procedure.

       If a Defendant can no longer be found at the work address provided by Plaintiff, the

employer shall furnish the Clerk with the Defendant’s current work address, or, if not known, the

Defendant’s last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be

retained only by the Clerk. Address information shall not be maintained in the court file or

disclosed by the Clerk.

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, regardless of the

fact that his application to proceed in forma pauperis was granted. See 28 U.S.C. § 1915(f)(2)(A).

       Plaintiff is ADVISED that at the time application was made for leave to proceed without

being required to prepay fees and costs or give security for the same, the applicant and his or her

attorney were deemed to have entered into a stipulation that the recovery, if any, secured in the

action shall be paid to the Clerk of the Court, who shall pay therefrom all unpaid costs taxed against

plaintiff and remit the balance to plaintiff. Local Rule 3.1(c)(1).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days



                                                  8
Case 3:20-cv-01206-JPG Document 10 Filed 12/04/20 Page 9 of 10 Page ID #157




after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: 12/4/2020
                                                     s/J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     United States District Judge




                                                9
Case 3:20-cv-01206-JPG Document 10 Filed 12/04/20 Page 10 of 10 Page ID #158




                                              Notice

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your complaint. It will likely take at least 60

days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that

it will take 90 days or more. When all of the defendants have filed answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

in order to give the defendants notice and an opportunity to respond to those motions. Motions

filed before defendants’ counsel has filed an appearance will generally be denied as premature.

The plaintiff need not submit any evidence to the court at this time, unless otherwise directed by

the Court.




                                                 10
